POLLEY, J.
This case was here on a former appeal, and will be found reported in 41 S. D. at page 168, 169 N. W. 523, where a sufficient statement of the facts will be found.
On a second trial the circuit court found as a fact that plaintiffs are right in their contention as to the location of the southeast corner of their land, and that defendants Munson, Hermanson and 'Shjegstad, as supervisors of 'Edison township, were attempting to appropriate a portion of plaintiffs’ land for highway purposes without compensation. ■
A considerable amount of testimany was taken on behalf of the defendants in addition to ¡what was taken on the first trial, but in our view the facts . are not materially different from the *456facts contained in the opinion of the court on the former appeal and no useful purpose would be served by a restatement of the facts here. The evidence was conflicting, and the trial court was warranted in making the findings it did, and such findings and evidence fully support the judgment.
The judgment and order appealed from are affirmed.